Title: To Alexander Hamilton from William Short, 8 November 1791
From: Short, William
To: Hamilton, Alexander



Paris Nov. 8. 1791.
Sir

Of the six million loan lately made, three millions of florins have been remitted & have yielded 8,170,000₶. I had intended that the rest should be kept in the hands of the bankers to answer your draughts for 2½ millions of florins & such other demands as might arise. But some days ago the commissaries of the treasury requested I would direct our bankers to pay theirs f 560,000, in order to face a demand against them at the Hague for that sum in the course of this month. As our bankers wrote to me at the same time that they had informed those of France they were ready to do it on recieving my orders I supposed it proper to give them. The commissaries of the treasury proposed to fix the exchange at 44. which being somewhat more advantageous than the then rate I accepted without hesitation. There still remains of this loan to answer your demands f 2,440,000. Should your bills for the whole amount of 2½ millions arrive before any new loan is made the bankers will undoubtedly find no difficulty in making the temporary advance of f 60,000. They suspect probably that you will draw on them for a part of this loan, but they cannot form an idea of the amount unless they have been informed from America.
In their last letter to me of the 24th. of Octobr. they informed me that they had received the greater part of the loan. I suppose it probable it is completed at present. They add that the present high rate of British stocks & favorable exchange had induced great numbers of the Dutch capitalists to sell out & that cash had become so abundant in consequence thereof that they had great hopes the U.S. would be able to make a loan at Amsterdam before the expiration of the year a 4½ p. cent interest. It is much to be desired that this should be effected before the 1st. of January next as I learn from them a tax is to [be] levied on all loans made after that time.
I mentioned to you in my last of the 10th. ulto that I had authorized the opening a loan at Antwerp if it could be done at 4½ p. cent interest & 5. p. cent commission. Since then there has been an increase of cash & the Emperor has opened a loan at Amsterdam at 4. p. cent (which as I am told has not failed though it has not fully succeeded). These circumstances facilitating the American loans, Mr. Morris recieved for answer from his correspondent at Antwerp that he had taken measures for carrying the loan into effect, I suppose by consulting with the brokers, & should come immediately to Paris to conclude the affair with me. He did not know my intention of going to Antwerp & was to leave that place as soon after his letter that it would have been impossible to have stopped him. He is expected here daily. As soon as any thing is done you shall be immediately informed of it. I shall notwithstanding go to Amsterdam as mentioned formerly & for the reason there given.
My last letters from London confirm what had been formerly mentioned & add that it would be improper to attempt a loan there at present, but that one may be counted on in the course of the winter or spring. They add that nothing further can be said before I go there which will be indispensable if the idea is to be prosecuted, & the sooner the better in order to prepare the way. I shall be able whilst in Holland & after knowing the success of new loans there & in Antwerp, better to judge of what should be done with respect to London, bearing in mind that, ceteris paribus, loans in this latter place would be preferred by you. On the whole if the administration of the U.S. continues to have the same success at home their prospects abroad for the next year will become still more bright, as they will be exonerated of their arrears, & enable them to dictate the mode of liquidating their foreign debt. Allow me to congratulate you most cordially on so propitious an event & to assure you at the same time of the sentiments of sincere attachment & profound respect with which I have the honor to be   Sir   Your most obedient   & most humble servant
W Short The HonbleAlexander Hamilton Secretary of the Treasury Philadelphia
 